Hill, C. J.
1. A rule nisi was granted on a motion for a new trial and ordered served, and the motion set to be heard at the next regular term of the court, and when it was duly called at that time it appeared that the rule nisi had not been served, nor service waived, and no excuse for failure to serve was shown. Meld, that the judge did not abuse his discretion in dismissing the motion, for want of service. McMullen v. Citizens Bank, 123 Ga. 400 (51 S. E. 342); Smedley v. Williams, 112 Ga. 114 (37 S. E. 111); Connor v. State, 7 Ga. App. 83 (66 S. E. 482).
2. Where, in the case stated, movant asked the court to continue the hearing of the motion for a new trial, in order that service might be perfected, and no I’eason was then given for the failure to perfect service of the rule nisi on the motion as previously ordered, and no reason assigned why the continuance should be granted except for the purpose of perfecting service, the trial judge did not err in refusing to grant the motion for a continuance. Judgment affirmed.